Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election with traverse of Group I, claims 1-5, 7-12, 14-18 and 20-24, in response to restriction requirement of 09/28/2020 is acknowledged. In response to election of species requirement, Applicant’s election of the followings are also acknowledged:
With respect to Group I, CA-184 (shown on P.33) as the "ligand candidate," CA-184 as the "hit ligand," and cyclin- dependent kinase 2 (Cdk2) as the target molecule. Applicants also elected CA-184 for the "compound of claim 26".
Applicant’s traversal is on the ground that the special technical feature linking these groups is the calculation of the rate of reaction between the target molecule and the ligand candidate using thiol quantification and the special technical feature is present in both Group III and Group IV invention. The above arguments have fully been considered but are not found persuasive because the Group III invention does not have the special technical feature involving candidate ligand as asserted by Applicants. “Molecule capable of reacting with said thiol” cannot be equated to “ligand non-covalently to the binding site of interest on the target molecule, and an irreversible covalent bond is then formed between the thiol group (SH) of the target molecule and the functional group (or “capture group”) of the ligand candidate. This technical aspect is missing is the process of claim 30 (Group III) process and thus the technical feature as Applicants asserted is not present in group III invention. However, Applicant’s argument is persuasive with respect to claim 38 (Group IV) invention. Therefore, claim 38 has been included in Group I invention and thus Group I invention includes claims 1-5, 7-12, 14-18, 20-24 and 38, Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 1-5, 7-12, 14-18, 20-24 and 38 are examined on merits in this office action to the extant it encompasses the elected species.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-18, 20-24 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step d) of claim 1 and 38 recites “contacting the reaction mixture or an aliquot thereof”. It is unclear after what step the step d) is carried out, it that after step b) or step c)?
Step f) recites “calculating the rate of reaction between the target molecule and the ligand candidate”. The step(s) of calculating the rate of reaction if vague and indefinite because the step f) does not provide how is the rate calculated? Based on what? Based on binding of the ligand candidate to the binding site or based on the measured biophysical property of the reaction mixture?
In regards to step d) it is not clear what biophysical property is intended to encompass by the quantification conjugate because “quantification reagent” has not been clearly defined in the specification”. Specification teaches “preferably a thiol reactive dye” at page 13 for a quantification reagent and “preferably” is not a clear definition for a term. Therefore, the “biophysical property” that is intended to 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-18, 20-24 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 38 are directed to measuring the rate of reaction between a “target” and a “ligand candidate”, wherein the target molecule comprising a “binding site of interest” and a “thiol” group within or near the binding site of interest and wherein the ligand candidate comprises a functional group which is capable of forming an irreversible covalent bond between with the thiol group.
The “target” as claimed, encompasses large number and types of targets, as for example, a polysaccharide, a nucleic acid, a hapten, a cell, and so on and the ligand candidate may encompass and inordinately a large number and types of different  
Throughout the specification, the examples and clear guidance for target molecule and binding site is very limited to enzyme (e.g. cyclin-dependent kinase) and for binding domain of the enzyme, all the examples are limited to a single thiol group near within the binding site. There is not clear guidance of binding of candidate ligand to certain position on the binding site while leaving the thiol group accessible for binding to the functional group of the candidate ligand. The ligand candidate is very limited to small molecule ligand or fragment having a electrophile functional group (“capture group” or “warhead”) having better change of exhibiting high quality interactions with a defined binding site and capable of forming an irreversible covalent bond with the thiol group near the binding site.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.  Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  If the genus has substantial variance (here, in this case, the compounds encompassed by each of the target, the binding site of targets and the ligand candidates, have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
The disclosed binding site of interest of a specific enzyme in the specification are not representative of nor predictive of any and all other type so targets and binding sites of the targets as described above for various high molecular weight and various complex ligands as described above. The disclosed of only some small molecule ligands with electrophile functional group in the specification are not representative of 
Therefore, claims 1-5, 7-12, 14-18, 20-24 and 38 are rejected for not adequately providing written description for the entire genus instantly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hallenbeck et al (Curr Top Med Chem 2017), disclose targeting ligand candidate comprising cysteine binding functional group that forms irreversible covalent bonds after binding of the ligand to the binding site (Fig.1). The reference however, does not teach measuring the rate of reaction based on free thiols near the binding site after the irreversible covalent bonding.

Lodge et al ( Medchemcomm. 201, disclosed screening technique to identify compounds that disrupt protein-protein interaction involving reversible covalent bond formation upon binding of ligand having functional group to binding site. The reference however, does not teach measuring the rate of reaction based on free thiols near the binding site.
Kathman et al (J. Med. Chem. 2014), discloses fragment-based method to discover irreversible covalent inhibitors of cysteine protease. The reference however, does not teach measuring the rate of reaction based on free thiols near the binding site after formation of the irreversible bond at the binding site.
Winther et al. (Biochim Biophys Acta. Authur manuscript; available Feb 01, 2015), discloses quantification of thiols and disulfides using thiol reactive fluorescent dye. However, the reference does not teach using the dye for determining free thiols in fragment-based method of identification of drug targets of ligand candidates. 
Erlanson et al (Bioorganic and Medicinal Chemistry Letters 2011), discloses fragment based drug discovery involving extender having acrylamide moiety that reacts with introduced cysteine residue as well as disulfide residue near binding site. However, the reference does not teach measuring the rate of reaction based on free thiols near the binding site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641